IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MICHAEL SALVAGGI, SR.,                    :   No. 32 MAP 2019
                                          :
                   Appellant              :
                                          :   Appeal from the Order of
                                          :   Commonwealth Court at No. 652 MD
             v.                           :   2018 dated January 24, 2019 and
                                          :   exited January 25, 2019.
                                          :
COMMONWEALTH COURT OF                     :
PENNSYLVANIA, PENNSYLVANIA                :
BOARD OF PROBATION AND PAROLE,            :
                                          :
                   Appellees              :


                                     ORDER



PER CURIAM

     AND NOW, this 24th day of July, 2019, Appellee’s Application for Summary Relief

is GRANTED. The Order of the Commonwealth Court is AFFIRMED.